Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 6-11 and 14-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by the video game “PACER” for PS4, XBOX ONE, and PC, as evidenced by the NPL references, “Verge Meets: Steve Iles of Pacer” (hereinafter ‘PACER 1’), and “Find out why sci-fi racer Pacer is so much more than a Wipeout clone,” (hereinafter ‘PACER 2’).
	Re claim 1, PACER teaches a method comprising: 
	generating a race royale gaming environment (P. 4/5 of the ‘PACER 1’ NPL reference, under the heading, “Pacer features,” describes the game as “Life or death in a contracting field of play – the first ever Battle Royale arcade racer,” (emphasis added) that provides a time-adjustable video game map configured to enable racing between a plurality of players of the race royale gaming environment until an overall winner is determined (the ‘PACER 1’ NPL reference, which is an interview with the developer, describes “PACER” as a multiplayer combat racing game comprising anti-gravity vehicles that can race on “14 tracks, day and night, reverse, mirrored” such that “these 14 tracks become a whole lot more […] 8 variations per track” (see nd paragraph of p. 3/5. See also the screen shots depicting virtual battle racing in various race track scenarios.
pp. 3 and 4/5 of the ‘PACER 1’ NPL reference describe a special race royale feature of PACER, called “Storm mode”. Storm mode is described by the developer as follows: “‘storm mode’ is our battle royale mode of sorts. […] is it not the world that shrinks but the shield in which you are racing in. There is this huge electromagnetic storm around the track and you want to be inside the safety shield which is shrinking otherwise you take damage. […] I mean no one else has done this before […] it is a very unique mode. We looked at something like Fortnite and wanted to see if we could add something like this to increase the depth of our multiplayer mode.” (paragraphs 5-6 of P. 3/5, emphasis added) See additionally, on p. 4/5, under the heading “Pacer features,” of “Unique Storm Mode for single player and multiplayer: Life or death in a contracting field of play – the first ever battle Royale arcade racer”
wherein the race royale gaming environment is further configured to provide: persistent vehicle upgrades, accessible to the plurality of players, that persist during racing gameplay in at least one instance of the race royale gaming environment (See the ‘PACER 1’ NPL reference on p. 2/5, which describes player-upgradeable vehicles as follows, “In regards to Pacer, it was customisation that was the clear path. You look at any games with customisation, even Fortnite where you can buy new clothing and make your character your own. […] it was more about how can you upgrade the craft. Focusing on its turning speed, acceleration and how much anti-gravity it has got. That then extended into the weapons, it was really all about making the ship your own. Handling was first and weapons were second. With other games of this type, you were not really given that choice. You unlocked the ship which had stats and that  randomly generated and that was what you got. In Pacer, you unlock weapons that go into your arsenal and then when you go into a race you identify what key weapons you want to attach to your ship. You attach the main weapon and then can add modifiers which changes the weapons dynamic and functionality.” (emphasis added) See also ‘PACER 1’ P. 4/5, “Highly customizable: Craft, weapons and cosmetics.”)
and rendering the race royale gaming environment in an instance of a racing video game (refer to the screen shots on pp. 3, 4, and 5 of the ‘PACER 1’ reference. See also the ‘PACER 2’ reference on P. 2 which notes that, “Much of the game's underlying code has been rebuilt from the ground up since those early access days; the new, rebranded game is 4K enabled and will run at 60fps. Unlike its predecessor, which was only available on PC, Pacer will also launch on Playstation 4, Xbox One, and PC.”) 
Re claims 2, 10, 18, P. 4/5 of the ‘PACER 1’ reference describes the Battle Royale “Storm Mode” as “life or death” and P. 5 names an “Online Tournament” mode. ‘PACER 2’ on p. 3/21 describes that “Pacer also becomes the latest game to embrace the multiplayer Battle Royale craze […] a shrinking ‘safe zone’ to force the dwindling players into combat, Pacer has a shrinking bubble, in which players must race and battle to be the last person standing. A number of players dwindling during a Battle Royale race mode wherein only one player eventually remains teaches eliminating one or more losers from an elimination race. And P. 2/5 of the ‘PACER 1’ reference describes “how you can upgrade the craft. Focusing on its turning speed, acceleration, and how much anti-gravity it has got […] In Pacer, you unlock weapons that go into your arsenal and then when you go into a race you identify what key weapons you want 
Re claims 3, 11, the ‘PACER 1’ reference on P. 4/5 additionally discloses, “five customizable craft.”
Re claims 6-7, 14-15, 19-20, P. 4/5 of the ‘PACER 1’ reference describes the Battle Royale “Storm Mode” as “life or death” and P. 5 names an “Online Tournament” mode. ‘PACER 2’ on p. 3/21 describes that “Pacer also becomes the latest game to embrace the multiplayer Battle Royale craze […] a shrinking ‘safe zone’ to force the dwindling players into combat, Pacer has a shrinking bubble, in which players must race and battle to be the last person standing. And regarding the rounds being timed, the ‘PACER 2’ reference on p. 3/21 discloses that players of PACER seek to “turn better and shave half-a second off your lap time” (emphasis added)
Re claims 8, 16, P. 5/5 of the ‘PACER 1” reference identifies “Online Ranked Mode: Find out how your piloting skills rate against the best in the world” which teaches an updated record on a gaming platform based on an outcome. 
Re claims 9, 17, refer to the rejection of claim 1.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over PACER in view of US 8,747,199 B1 to Palmisano et al.
Re claims 4, 12, although PACER teaches the same inventive concept substantially as claimed, including that players can collect and apply upgrades to vehicles, the evidentiary NPL references cited merely provide a high-level overview of the game and do not go into details as to how game mechanics might implement the acquisition of such upgrades. Palmisano teaches that it was known in video games having a mapped out playfield to place upgrades in random locations therein, see 4:51-54, “A game may comprise “special characters that are randomly located throughout the game where the characters give the player […] upgrades that assist the player in playing the game when they are located.” It would have been obvious to one having ordinary skill in the art to have placed vehicle upgrades in random locations throughout the race track maps described and illustrated by PACER without causing any unexpected results, as the placement of upgrades in video game worlds, including vehicle racing games such as MARIO KART, is old and well-known.
Claims 5 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over PACER.
Re claims 5, 13, the ‘PACER 1’ reference describes the battle/race royale “Storm Mode” as comprising, “There is this huge electromagnetic storm around the track and you want to be inside the safety shield which is shrinking otherwise you take damage” and the ‘PACER 2’ reference describes that, “to force the dwindling players into combat, Pacer has a shrinking bubble, in which players must race and battle to be the last person standing.” (emphasis added). Although ‘PACER 1’ and ‘PACER 2’ do not specifically describe what shape the “shrinking bubble” of the “safety shield” has, such would have been an obvious matter of In re Seid, 161 F.2d 229, 73 USPQ 431 (CCPA 1947) (Claim was directed to an advertising display device comprising a bottle and a hollow member in the shape of a human figure from the waist up which was adapted to fit over and cover the neck of the bottle, wherein the hollow member and the bottle together give the impression of a human body. Appellant argued that certain limitations in the upper part of the body, including the arrangement of the arms, were not taught by the prior art. The court found that matters relating to ornamentation only which have no mechanical function cannot be relied upon to patentably distinguish the claimed invention from the prior art.). And In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) (The court held that the configuration of the claimed disposable plastic nursing container was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant.).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dmitry Suhol can be reached on (571) 272-4430. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEVEN J HYLINSKI/            Primary Examiner, Art Unit 3715